DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 13 January 2021. Claims 1-20 are pending. 
Response to Remarks
The remarks and amendments received on 13 January 2021 have been considered. 
In view of the amendments to independent claims 1, 8, and 15, none of the claims are subject to interpretation under 35 U.S.C. 112(f). 
The amendments and arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 in view of the combination of Kikuchi and Nishimura are persuasive. Accordingly, the rejection is withdrawn. However, in view of other prior art, a new rejection is made below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,803,992 B2 to Meredith et al. (hereinafter "Meredith") in view of US 10,190,887 B2 to Nishimura ("Nishimura"). 

As to claim 1, Meredith discloses a method comprising: 
	determining, by a geospatial navigation system, a route from a starting location to a destination location, the route planned based on user input representative of a request by a user of a mobile navigation device implemented by a mobile computing device (col 5 ln 60-62 - "The user device 102 can execute an operating system 106 and one or more application programs such as, for example, a navigation system interface application 108", col 6 ln 30-32 - "a user or other entity can interact with the navigation system 112 to create a route between a current location (or other origin) and a destination", col 11 ln 47-53 - "Although the navigation system interface application 108 is illustrated as a component of the user device 102, and although the navigation system 112 is illustrated as a component of the vehicle 110, it should be understood that each of these components, or combinations thereof, may be embodied as or in stand-alone devices and/or as components of a same device (e.g., the user device 102"); 
	providing, by the geospatial navigation system to the user, navigational guidance along the route (col 6 ln 33-38 - "The navigation system 112 can generate directions for a user or other occupant to navigate to the destination. According to various embodiments of the concepts and technologies described herein, the navigation system 112 can generate one or more voice commands to navigate the user or other occupant to the destination"); 
	detecting, by the geospatial navigation system based on the determining that the user switches from the first to the second transportation mode, that the user is making a stop along the route that was not planned for in the determining of the route (col 13 ln 49-52 - "the contextual data 118 obtained in operation 206 can include, but is not limited to, sensor data, location data, vector data, historical data, point-of-interest data, road data, and/or other data", col 14 ln 65-col 15 ln 2 - "Whether or not the stop is 'expected' based upon the position and velocity (e.g., vector) can be based on various types of considerations. In some embodiments, for example, contextual data 118 can be used to determine if a stop is expected or not"); and 
	suspending, by the geospatial navigation system in response to the detecting that the user is making the stop that was not planned for, a feature of the navigational guidance being provided to the user (col 16 ln 40-42 - "the user device 102 can determine if voice guidance should be suspended based upon the comparison illustrated and described above", col 16 ln 51-54 - "The suspension command 122 can instruct the navigation system 112 or other device to suspend voice guidance for a defined duration or until a trigger event").
	Nishimura teaches the limitations not expressly disclosed by Meredith, namely: 
	identifying, by the geospatial navigation system, a first transportation mode being employed by the user to traverse the route (col 4 ln 43-47 - "The information provision code 22a provides a function to determine the movement state of the user and present information corresponding to the determined movement state to the user", col 5 ln 7-9 - "In an embodiment, 'rest', 'walking', 'running', 'bicycle', 'car', and 'train' are determined as the movement state of the user"); 
	receiving, by the geospatial navigation system while the navigational guidance is being provided, sensor data generated by a sensor within the mobile navigation device (Fig 1, col 4 ln 57-60 - "the controller 10 determines the movement state of the mobile electronic device 1a on the basis of acceleration detected by the acceleration sensor included in the movement detection unit 6"); 
	determining, by the geospatial navigation system while the navigational guidance is being provided and based on the sensor data, that the user switches from the first transportation mode to a second transportation mode (col 8 ln 42-45 - "The information provision code 22b provides a function to determine the movement state of the user and put a priority on the information corresponding to the determined movement state when displaying for the user"). 
	As of the effective filing date of the claim invention, one of ordinary skill in the art would have been motivated to combine Meredith and Nishimura, because each reference relates to systems for providing navigational guidance to a user. Moreover, the combination would yield predictable results according to the teachings of Nishimura, by providing the navigation system with additional types of data for determining when an expected stop has occurred. 

As to claim 2, the combination of Meredith and Nishimura teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein: 
	the sensor is a motion sensor integrated into the mobile navigation device and the sensor data generated by the sensor is motion data representative of movement of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 51-53 - "The movement detection unit 6 is provided with an acceleration sensor to detect the movement of the mobile electronic device 1a", col 3 ln 62-64 - "the mobile electronic device moves while being carried by a user's hand, worn by a user, within a bag or the like carried by a user, or on a conveyance"); 
	the method further comprises receiving, by the geospatial navigation system while the navigational guidance is being provided, geolocation data generated by a geolocation sensor and representative of a geolocation of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 33-36 - "The positioning unit 5 measures a current position of the mobile electronic device 1a. The positioning unit 5 uses a satellite positioning system such as GPS or GLONASS to measure the current position"); and 
	the determining that the user switches from the first to the second transportation mode is performed based on the motion data and the geolocation data (col 8 ln 1-12 - "the controller 10 acquires the current position at step S101 by using the positioning unit 5. Additionally, the controller 10 determines the movement state at step S102. [...] Subsequently, at step S103, the controller 10 determines whether the mobile electronic device 1a has entered an area within the predetermined distance of a certain place registered in the condition table 23a").

As to claim 3, the combination of Meredith and Nishimura teaches the method of claim 1. 
	Meredith further discloses wherein the feature of the navigational guidance that is suspended in response to the detecting that the user is making the stop that was not planned for includes at least one of: 
	a voice guidance feature; a textual guidance feature; a graphical guidance feature; a haptic guidance feature; and a non-verbal audible guidance feature (col 16 ln 40-42).

As to claim 4, the combination of Meredith and Nishimura teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein the determining that the user switches from the first to the second transportation mode includes: 
	determining, based on the sensor data, a confidence metric representative of a confidence level that the user has switched from the first to the second transportation mode (col 5 ln 23-44 - "The controller 10 uses an acceleration pattern prepared in advance to determine the movement state. The acceleration pattern includes a pattern of the acceleration characteristically detected by the acceleration sensor as a feature while the user is in a certain movement state. [...] The controller 10 compares data obtained by logging the integrated vector value with the acceleration pattern to determine the movement state of the user. [...] The controller 10 may determine that the user is in a state of rest when the data obtained by logging the integrated vector value does not match any of the acceleration patterns"); and 
	determining that the confidence metric satisfies a predetermined confidence threshold (col 5 ln 23-44).

As to claim 5, the combination of Meredith and Nishimura teaches the method of claim 1. 
	Meredith further discloses the method further comprising: 
	determining, by the geospatial navigation system subsequent to the suspending of the feature of the navigational guidance, that the user switches back from the second to the first transportation mode (col 18 ln 22-25 - "the suspension command 122 can be determined to be outdated [...] in response to other data that may indicate that the voice guidance is desired"); and 
	resuming, by the geospatial navigation system in response to the determining that the user switches back from the second to the first transportation mode, the feature of the navigational guidance (col 18 ln 12-19 - "for example, a user may exit an interstate to find food, a deliberate deviation. When the user leaves a restaurant, however, the navigation system 112 may determine that the suspension command 122 (suspending voice guidance on the way to the restaurant) is now outdated and therefore may begin providing voice prompts again to guide the user back to the route").

As to claim 6, the combination of Meredith and Nishimura teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein: 
	the first transportation mode is an automotive transportation mode (col 5 ln 7-9); and 
	the second transportation mode is a non-vehicular transportation mode (col 5 ln 7-9).

As to claim 7, the combination of Meredith and Nishimura teaches the method of claim 1. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches the method further comprising: 
	detecting, by the geospatial navigation system in response to the determining that the user switches from the first to the second transportation mode, a current geolocation of the mobile navigation device (Fig 5 - step (S103), col 8 ln 1-12); 
	identifying, by the geospatial navigation system, location-customized information associated with the current geolocation of the mobile navigation device (col 8 ln 23-27 - "At step S104, among information relating to the place of which the area within the predetermined distance has been entered, the controller 10 reads information corresponding to the movement state determined at step S102 from the condition table 23a"); and 
	presenting, by the geospatial navigation system, the location-customized information to the user, the location-customized information presented by way of the mobile navigation device while the user employs the second transportation mode (col 8 ln 28-29 - "the controller 10 displays the read information on the display 2 at step S105").

As to claim 8, Meredith discloses a system comprising: 
	a memory storing instructions (col 12 ln 15-18 - "the methods [...] can be performed by execution of computer-readable instructions included on a computer storage media"); and 
	a processor communicatively coupled to the memory (col 12 ln 22-25 - "Computer-readable instructions can be implemented on various system configurations including single-processor or multiprocessor systems") and configured to execute the instructions to: 
	determine a route from a starting location to a destination location, the route planned based on user input representative of a request by a user of a mobile navigation device implemented by a mobile computing device (col 5 ln 60-62, col 6 ln 30-32, col 11 ln 47-53); 
	provide, to the user, navigational guidance along the route (col 6 ln 33-38); 
	detect, based on the determining that the user switches from the first to the second transportation mode, that the user is making a stop along the route that was not planned for in the determining of the route (col 13 ln 49-52, col 14 ln 65-col 15 ln 2); and 
	suspend, in response to the detecting that the user is making the stop that was not planned for, a feature of the navigational guidance being provided to the user (col 16 ln 40-42, col 16 ln 51-54).
	Nishimura teaches the limitations not expressly disclosed by Meredith, namely: 
	identify a first transportation mode being employed by the user to traverse the route (col 4 ln 43-47, col 5 ln 7-9); 
	receive, while the navigational guidance is being provided, sensor data generated by a sensor within the mobile navigation device (Fig 1, col 4 ln 57-60); 
	determine, while the navigational guidance is being provided and based on the sensor data, that the user switches from the first transportation mode to a second transportation mode (col 8 ln 42-45). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 9, the combination of Meredith and Nishimura teaches the system of claim 8. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein: 
	the sensor is a motion sensor integrated into the mobile navigation device and the sensor data generated by the sensor is motion data representative of movement of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 51-53, col 3 ln 62-64); 
	the processor is further configured to execute the instructions to receive, while the navigational guidance is being provided, geolocation data generated by a geolocation sensor and representative of a geolocation of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 33-36); and 
	the determining that the user switches from the first to the second transportation mode is performed based on the motion data and the geolocation data (col 8 ln 1-12).

As to claim 10, the combination of Meredith and Nishimura teaches the system of claim 8. 
	Meredith further discloses wherein the feature of the navigational guidance that is suspended in response to the detecting that the user is making the stop that was not planned for includes at least one of: 
	a voice guidance feature; a textual guidance feature; a graphical guidance feature; a haptic guidance feature; and a non-verbal audible guidance feature (col 16 ln 40-42).

As to claim 11, the combination of Meredith and Nishimura teaches the system of claim 8. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein the determining that the user switches from the first to the second transportation mode includes: 
	determining, based on the sensor data, a confidence metric representative of a confidence level that the user has switched from the first to the second transportation mode (col 5 ln 23-44); and 
	determining that the confidence metric satisfies a predetermined confidence threshold (col 5 ln 23-44).

As to claim 12, the combination of Meredith and Nishimura teaches the system of claim 8. 
	Meredith further discloses wherein the processor is further configured to execute the instructions to: 
	determine, subsequent to the suspending of the feature of the navigational guidance, that the user switches back from the second to the first transportation mode (col 18 ln 22-25); and 
	resume, in response to the determining that the user switches back from the second to the first transportation mode, the feature of the navigational guidance (col 18 ln 12-19).

As to claim 13, the combination of Meredith and Nishimura teaches the system of claim 8. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein: 
	the first transportation mode is an automotive transportation mode (col 5 ln 7-9); and 
	the second transportation mode is a non-vehicular transportation mode (col 5 ln 7-9).

As to claim 14, the combination of Meredith and Nishimura teaches the system of claim 8. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein the processor is further configured to execute the instructions to: 
	detect, in response to the determining that the user switches from the first to the second transportation mode, a current geolocation of the mobile navigation device (Fig 5 - step (S103), col 8 ln 1-12); 
	identify location-customized information associated with the current geolocation of the mobile navigation device (col 8 ln 23-27); and 
	present the location-customized information to the user, the location-customized information presented by way of the mobile navigation device while the user employs the second transportation mode (col 8 ln 28-29).

As to claim 15, Meredith discloses a non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device (col 12 ln 15-25) to: 
	determine a route from a starting location to a destination location, the route planned based on user input representative of a request by a user of a mobile navigation device implemented by a mobile computing device (col 5 ln 60-62, col 6 ln 30-32, col 11 ln 47-53); 
	provide, to the user, navigational guidance along the route (col 6 ln 33-38); 
	detect, based on the determining that the user switches from the first to the second transportation mode, that the user is making a stop along the route that was not planned for in the determining of the route (col 13 ln 49-52, col 14 ln 65-col 15 ln 2); and 
	suspend, in response to the detecting that the user is making the stop that was not planned for, a feature of the navigational guidance being provided to the user (col 16 ln 40-42, col 16 ln 51-54).
	Nishimura teaches the limitations not expressly disclosed by Meredith, namely: 
	identify a first transportation mode being employed by the user to traverse the route (col 4 ln 43-47, col 5 ln 7-9); 
	receive, while the navigational guidance is being provided, sensor data generated by a sensor within the mobile navigation device (Fig 1, col 4 ln 57-60); 
	determine, while the navigational guidance is being provided and based on the sensor data, that the user switches from the first transportation mode to a second transportation mode (col 8 ln 42-45). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 16, the combination of Meredith and Nishimura teaches the non-transitory computer-readable medium of claim 15. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein: 
	the sensor is a motion sensor integrated into the mobile navigation device and the sensor data generated by the sensor is motion data representative of movement of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 51-53, col 3 ln 62-64); 
	the instructions further direct the processor to execute the instructions to receive, while the navigational guidance is being provided, geolocation data generated by a geolocation sensor and representative of a geolocation of the mobile navigation device as the user carries the mobile navigation device (col 3 ln 33-36); and 
	the determining that the user switches from the first to the second transportation mode is performed based on the motion data and the geolocation data (col 8 ln 1-12).

As to claim 17, the combination of Meredith and Nishimura teaches the non-transitory computer-readable medium of claim 15. 
	Meredith further discloses wherein the feature of the navigational guidance that is suspended in response to the detecting that the user is making the stop that was not planned for includes at least one of: 
	a voice guidance feature; a textual guidance feature; a graphical guidance feature; a haptic guidance feature; and a non-verbal audible guidance feature (col 16 ln 40-42).

As to claim 18, the combination of Meredith and Nishimura teaches the non-transitory computer-readable medium of claim 15. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein the determining that the user switches from the first to the second transportation mode includes: 
	determining, based on the sensor data, a confidence metric representative of a confidence level that the user has switched from the first to the second transportation mode (col 5 ln 23-44); and 
	determining that the confidence metric satisfies a predetermined confidence threshold (col 5 ln 23-44).

As to claim 19, the combination of Meredith and Nishimura teaches the non-transitory computer-readable medium of claim 15. 
	Meredith further discloses wherein the instructions further direct the processor to: 
	determine, subsequent to the suspending of the feature of the navigational guidance, that the user switches back from the second to the first transportation mode (col 18 ln 22-25); and 
	resume, in response to the determining that the user switches back from the second to the first transportation mode, the feature of the navigational guidance (col 18 ln 22-25).

As to claim 20, the combination of Meredith and Nishimura teaches the non-transitory computer-readable medium of claim 15. See claim 1 for a statement of an obviousness rationale. 
	Nishimura further teaches wherein the instructions further direct the processor to: 
	detect, in response to the determining that the user switches from the first to the second transportation mode, a current geolocation of the mobile navigation device (Fig 5 - step (S103), col 8 ln 1-12); 
	identify location-customized information associated with the current geolocation of the mobile navigation device (col 8 ln 23-27); and 
	present the location-customized information to the user, the location-customized information presented by way of the mobile navigation device while the user employs the second transportation mode (col 8 ln 28-29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669